Title: To Thomas Jefferson from James Maury, 17 September 1786
From: Maury, James
To: Jefferson, Thomas



Dr Sir
Liverpool 17 Sepre. 1786

I am lately arrived here and settling in the Virginia Business. In July I left Fredericksburg, not long before when I had been in Albemarle at the Election, where I saw many of your Friends. They made a good Choice, and indeed I am happy to inform you the people have generally chosen more judiciously this year than last. At least I think so, several of Mr. Madison’s most powerful opponents having been left out and made way for as powerful Auxiliaries.
It must be pleasing to you to be informed the Internal Navigations of Virginia are in a promising way. A Boat laden with eight Hhds. Tobaccoe was navigated last Spring from Rockbridge to Westham without stopping except where the River passes the Blue ridge. There they took out one half the Cargo, which, after having passed and landed the other on the Eastern side of the Mountain,  they returned for. This successful Essay has given the Transalpines a proper Idea of the advantages to be derived from the Undertaking. At Alexandria they say the Potomack Navigation will not prove so tedious nor so expensive as the Company reckoned on.
The Crop of Tobaccoe of the growth of last year was nearly come to Market when I left Virginia and I believe has proved the greatest ever made, and unless the excessive rains in May and June have prevented, the present year’s will be at least equal. As I passed thro’ your Territories last Spring, I observed your people making preparations accordingly. Should they succeed and you be disposed to order any to an English Market I take the Liberty to offer you my services. The prices here have generally been equal to any in Europe, and now are especially for stemed and good Mountain Leaf Tobaccoe, and if you should wish any part of the Returns in the necessary Goods for your Estate, there is no port in England whence they can be furnished you on better terms.
I had the Honor of a Line from you last year by Monsr. Doradour and forwarded him to the Mountains, where he staid some Time, but, as I learn from Col. Lewis and Dr. Gilmer, much disappointed and disgusted, especially because the people could not speak French, altho’ featured and organized like French people. I suspect he will represent us as a parcel of Hottentots.
Almost ever since you left America have I been waiting for the Consular arrangement to take place, til at length I became quite tired of remaining in Suspense and came out. My friends in Congress, however, stil assure me I am continued on the list of Candidates and that if the Business should come on the Tapis during their being in office, they will attend as much to my Interest as if present. If in the Course of your Correspondence it occur, you’ll much oblige me by putting our friends in Mind of me. London is my first object, and if this cannot be had, it would be a secondary one to be appointed for this place in the Sub class. This is now become the second port in Britain for Trade in General or with America in particular. I beg the favor of you to inform me if Mr. Adams has power to make any temporary appointments in this Line. I wish to be made known to him and, if it be perfectly agreeable and convenient, I will be very much obliged to you for a Line to him, as I expect to be in Town this fall.
An extraordinary (and I fear, improper) Rigor has taken place this spring in the Custom House department of Virginia. At least six or seven capital Vessells, British and American, have been siezed condemned and sold by the last of July and some of them for mere  trifles. It would be but fair in our Consuls on the Continent to give Notice of it, that any Foreigners going thither might take all necessary precautions.
Mrs. Maury joins me in best Respects to you and Miss Jefferson. My good Mother some how or other has heard of Miss Patsy’s having been in a Convent which has made her very uneasy and I am afraid she will not easily forgive you. I have the Honor to be with much respect and Esteem, Dr Sir Yr obliged & very hble servt,

James Maury

